Citation Nr: 0301330	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  99-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
the residuals of a left forearm fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from March 1972 to February 
1974.  This matter initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
a January 25, 2001, decision, the Board remanded this case 
back to the RO for additional development.  The Board is 
satisfied that all requested development has been 
completed, and that the matter is now ready for appellate 
review.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required 
by the Veterans Claims Assistance Act of 2000.

2.  The evidence indicates that the current symptoms and 
findings pertaining to the veteran's left wrist are a 
manifestation of postservice intercurrent injury.  

3.  The evidence does not demonstrate any current increase 
in disability related to the veteran's service-connected 
residuals of a left forearm fracture.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the 
veteran's service-connected residuals of a left forearm 
fracture have not been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.14, 4.71a, Diagnostic Code 5213 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the December 1997 rating decision, the 
January 1999 statement of the case, the May 1999, December 
1999 and June 2002 supplemental statements of the case, 
and in letters from the RO.  The RO also attempted to 
inform the veteran of which evidence he was to provide to 
VA and which evidence the RO would attempt to obtain on 
his behalf, as noted in correspondence dated in March 
2001.  The RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence 
was associated with the claims file, noting that it 
contains the available service medical records and private 
treatment records.  The veteran was also given VA 
examinations in September 1997 and October 1999, and was 
given the opportunity to testify at May 1999 and December 
2000 hearings.

In February 2002, the veteran's representative requested a 
new VA examination, which was denied by the RO in June 
2002.  The Board also finds that an additional VA 
examination is not required at this time because, as 
described later in this decision, the veteran's increased 
level of disability is well-documented, but the increase 
has been attributed to intercurrent, postservice injury.  
As such, a new evaluation of the level of increased 
disability is not necessary to satisfy any requirements 
under the VCAA for the pending claim.

This case stems from the veteran's May 1997 request for a 
compensable evaluation for his service-connected residuals 
of a left forearm fracture.  The service medical records 
indicate that on May 3, 1973, the veteran sustained a 
"minimal displaced fracture" of the left forearm.  A June 
18, 1973, orthopedic clinic entry noted a "fractured 
distal radius, short arm cast for two weeks."  A July 2, 
1973, record (eight weeks after the date of injury) noted, 
"fracture healed, full supination, pronation to 60 
degrees, progressive activity."  In February 1974, the 
veteran was honorably discharged from service.  He was 
then granted service connection for the residuals of a 
left forearm fracture in March 1974 at a noncompensable (0 
percent) rating (effective in February 1974).  

Information in the claims file shows that the veteran has 
reported weakness and some limitation of motion in the 
left wrist occurring since the time of his original 
injury, but he did not submit or identify any pertinent 
medical treatment records until those regarding a 1997 
fracture.  He relates a history of fracturing the left 
wrist after a fall in 1991, but there are apparently no 
available records for this injury.  Treatment records from 
T.P.L., M.D., and the Southern California Orthopedic 
Institute, however, show that in February 1997, after a 
fall while snowboarding, the veteran sustained a Colles' 
fracture of his left wrist, classified by Dr. L. as a 
severely comminuted closed left intraarticular distal 
radial fracture, in the non-dominant extremity.  The 
records document that this fracture necessitated an 
extensive treatment period of over two years, involving an 
arthroscopically assisted reduction, the application of an 
external fixator with a short-arm cast, and open 
reductions requiring multiple percutaneous pin fixation 
with K-wires and bone grafting.  The veteran now reports 
regular pain, weakness and limitation of motion in the 
left wrist.  He argues that his 1973 service injury 
created a residual weakness in the left wrist that 
predisposed him to the subsequent aforementioned 
postservice fractures, resulting in the increased level of 
disability he suffers today.    

Disability ratings are intended to compensate reductions 
in earning capacity as a result of a specific service-
connected disability.  The ratings are intended, as far as 
can practicably be determined, to compensate for the 
average impairment of earning capacity resulting from such 
disability in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disability requires 
review of the entire medical history regarding the 
disability.  38 C.F.R. §§ 4.1, 4.2.  For an increased 
rating claim, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If there is a question as to which evaluation to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule).  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When evaluating 
service-connected disabilities of the musculoskeletal 
system, it is also necessary to consider, with the 
schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

As noted, the veteran's service-connected residuals of a 
left forearm fracture are currently assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5213.  A noncompensable evaluation is assigned 
when the criteria for a compensable evaluation are not 
met, even where the Rating Schedule does not provide a 0 
percent evaluation for a specific diagnostic code.  See 38 
C.F.R. § 4.31.  In this increased rating claim, the Board 
would normally compare the veteran's current 
symptomatology with the criteria listed under DC 5213 and 
other possibly applicable codes, to determine if the 
current state of the veteran's disability has worsened to 
a degree warranting a rating higher than 0 percent under 
the Rating Schedule.  In this case, that analysis is not 
for application, because the evidence demonstrates that 
the current symptomatology of record, although admittedly 
indicative of a greater level of disability in the 
veteran's left wrist than the level of disability for 
which he is currently compensated, is not related to or 
the result of his original service injury.  

The Board observes that where there is a chronic disease 
shown as such in service or within the presumptive period 
under 38 C.F.R. § 3.307 (2002) so as to permit a finding 
of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating, and the rating of the same manifestation 
under different diagnoses, are to be avoided.  See 38 
C.F.R. § 4.14.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that compensating the 
aggravation of a veteran's service-connected disability by 
a non-service-connected disorder is impermissible.  See 
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  
Accordingly, VA law indicates that any symptomatology 
considered attributable to the veteran's intercurrent, 
postservice injuries is not to be utilized in rating his 
service-connected residuals of a left forearm fracture.   

In this case, there are two differing medical opinions of 
record as to whether the veteran's current symptoms are in 
any way related to his original service injury.  

In an April 1999 statement, Dr. L., an orthopedic surgeon, 
noted his understanding of the service injury, including 
the existence of a healing period of over four months, and 
of the 1991 postservice injury.  He stated that it is hard 
to refute the fact that the veteran has had three 
fractures of the same wrist.  He opined that while the 
initial 1973 fracture did not specifically cause the 
veteran's 1994 fracture, it is reasonable to presume that 
it predisposed him with a weakened wrist to subsequent 
fracture and quite possibly could be related to some of 
the severity of this fracture.

The veteran underwent a VA examination in September 1997, 
but that examiner did not comment as to the etiology of 
his current left wrist problems.  In October 1999, the 
veteran underwent a second VA examination by a different 
physician, a Board-certified orthopedic surgeon.  This 
examiner indicated that he reviewed the service medical 
records and the treatment records and April 1999 opinion 
of Dr. L.; he also conducted a new clinical examination.  
He stated that the veteran has the aftermath of a severely 
comminuted fracture of the left distal radius and probably 
the end of the ulna, with residual problems of limited 
pronation and supination, wrist flexion and extension, 
radial and ulnar deviation, an enlarged left wrist with 
slight radial drift, and scars.  He opined that the 
residual problems that the veteran presently has in regard 
to his left wrist bear no relationship to the original 
fracture of the left distal radius in May 1973 while he 
was in the service.  He noted that he did not find that 
there was sufficient information pointing to a significant 
residual problem that bore any relationship to the present 
difficulties the veteran has with his left wrist.
The Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all 
evidence, to account for the evidence which it finds to be 
persuasive or unpersuasive, and to provide reasons for its 
rejection of any material evidence favorable to the 
veteran.  See Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy 
v. Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  Consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), however, the Court has held that the 
Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the 
data, and the 
medical conclusion that the physician reaches. . . . 
As is true 
with any piece of evidence, the credibility and 
weight to be 
attached to these opinions [are] within the province 
of the 
adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Further, the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri at 471-73.

The Board finds the opinion of the October 1999 VA 
examiner to be of much greater probative value than the 
April 1999 opinion of Dr. L, and therefore that these two 
differing opinions do not place the evidence as to a 
causal relationship between the service-connected injury 
and subsequent postservice injuries into relative 
equipoise.  The October 1999 examiner provided a detailed, 
definitive opinion with rationale supported by specific 
examples from the medical records, indicating his review 
of the documentation of record in this case.  The Board 
therefore finds his opinion to be persuasive and supported 
by the medical evidence.  

On the other hand, Dr. L., although admittedly a qualified 
orthopedic specialist, offered a rationale that is more 
speculative than definitive, stating that it is reasonable 
to "presume" that the service injury predisposed the 
veteran with a weakened wrist to subsequent fracture, and 
that the service injury "quite possibly could" be related 
to "some" of the severity of the veteran's 1994 fracture.  
(The Board also notes that Dr. L.'s own records document 
that the injury to which he refers in his opinion actually 
occurred in 1997.)  38 C.F.R. § 3.102 (2002) provides that 
application of the doctrine of reasonable doubt in a case 
regarding the degree of disability may not be based on a 
resort to speculation or remote possibility, and a number 
of the Court's cases have provided guidance as to this 
aspect of weighing medical opinion evidence.  See Davis v. 
West, 13 Vet. App. 178, 185 (1999) (any medical nexus 
between in-service radiation exposure and fatal lung 
cancer was speculative at best, even where a physician 
opined that it was probable that the cancer was related to 
in-service exposure); Morris v. West, 13 Vet. App. 94, 97 
(1999); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(opinion that veteran's time as a prisoner of war could 
have precipitated the initial development of his lung 
condition found too speculative); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (opinion that veteran's service-
related condition may have contributed to his ultimate 
demise found too speculative); Moffitt v. Brown, 10 Vet. 
App. 214, 228 (1997) (opinion that renal insufficiency may 
have been a contributing factor in the overall medical 
condition was too speculative); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 
237, 241 (1993); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence that did little more than suggest a possibility 
that veteran's illnesses might have been caused by service 
radiation exposure was insufficient); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (evidence merely indicating 
that the disorder may or may not exist, or may or may not 
be related, was too speculative to establish the presence 
of the disorder or any relationship); Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).

It is also unclear as to whether Dr. L. reviewed the 
entirety of the medical records as available in the claims 
file, and the Board observes that Dr. L. specifically 
noted some mistaken information, such as a history of a 
long recovery period for the original service injury, 
which is contradicted by the information contained in the 
service medical records created at the time of the injury.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file 
and the thoroughness and detail of the opinion).  For all 
of the reasons listed above, the Board determines that the 
opinion of Dr. L. is therefore much less probative in this 
case, and the Board will instead adopt the opinion of the 
October 1999 examiner.

Additionally, the Board notes that while the veteran is 
qualified to report symptoms, he is not competent, in the 
absence of evidence that he has the appropriate medical 
training or expertise, to render medical findings or 
opinions.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In this case, the Board acknowledges that the 
veteran is a physical therapist, and that he has assisted 
with rehabilitation training for individuals with hand and 
wrist disabilities.  The Board therefore recognizes that 
he may report any changes in the degree of his own 
disability, such as the loss of range of motion and grip 
strength to which he testified at a December 2000 hearing.  
His claim, however, turns on whether the increase in 
disability is related to his service injury, the province 
of which is better left to physicians with expertise in 
orthopedics, such as the two already providing their 
opinions in this matter.  To the extent that the veteran 
may be competent to opine on the nexus issue in light of 
his own medical training, however, the Board still finds 
his opinion to be of much less probative value than that 
of the October 1999 VA examiner, based in large part upon 
on the examiner's far greater training and expertise in 
this area.   

The Board has contemplated extraschedular evaluation, but 
finds that there has been no showing that the veteran's 
service-connected disability symptomatology has: (1) 
caused marked interference with employment beyond the 
interference contemplated in his current noncompensable 
rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable 
the regular schedular standards.  In the absence of 
factors suggesting an unusual disability picture, further 
development in keeping with the actions outlined in 
38 C.F.R. § 3.321(b)(1) is not warranted.  See 38 C.F.R. 
§ 4.1 (2002); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board again notes that it has considered the 
application of the benefit of the doubt doctrine in this 
case.  As the preponderance of the evidence is against the 
claim, however, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for the veteran's 
service-connected residuals of a left forearm fracture is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

